KNOLL, J.,
dissents with reasons. I would grant the writ and remand this matter to the court of appeal. LSA-C.C.P. art. 2124(C) requires the court of appeal to independently review the amount of security. Without an evaluation of factors such as the defendants’ net worth, the court of appeal abused its discretion by not ascertaining whether the amount of security in this case precludes the defendants from their opportunity for a meaningful appeal. See Modjeski & Masters v. Carter, 485 U.S. 1031, 108 S.Ct. 1590, 99 L.Ed.2d 905 *484(1988). If the defendants’ net worth were to prove less than the amount of security ordered by the trial court, their inability to post security would be tantamount to an arbitrary denial of their access to the courts, violating their right to due process. Therefore, I would remand this matter to the court of appeal for such determination.